
	
		I
		112th CONGRESS
		1st Session
		H. R. 3373
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Honda (for
			 himself, Ms. Bordallo,
			 Mr. Butterfield,
			 Mr. Carnahan,
			 Mr. Cicilline,
			 Mr. Cleaver,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. McDermott,
			 Ms. Matsui,
			 Mr. Meeks,
			 Mrs. Napolitano,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Ms. Richardson,
			 Mr. Rothman of New Jersey,
			 Mr. Ryan of Ohio,
			 Ms. Schakowsky, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To stimulate collaboration with respect to, and provide
		  for coordination and coherence of, the Nation’s science, technology,
		  engineering, and mathematics education initiatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Education Innovation Act of
			 2011.
		2.Office of Science,
			 Technology, Engineering, and Mathematics Education within the Department of
			 Education
			(a)Assistant
			 SecretarySection 202 of the Department of Education Organization
			 Act (20 U.S.C. 3412) is amended in subsection (b)(1)—
				(1)in subparagraph
			 (E) by striking and at the end;
				(2)by redesignating
			 subparagraph (F) as (G); and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)an Assistant Secretary for Science,
				Technology, Engineering, and Mathematics Education (in this Act referred to as
				the Assistant Secretary for STEM Education);
				and
						.
				(b)OfficeTitle
			 II of the Department of Education Organization Act is amended by adding at the
			 end the following:
				
					221.Office of
				Science, Technology, Engineering, and Mathematics Education
						(a)In
				generalThere shall be in the Department of Education an Office
				of Science, Technology, Engineering, and Mathematics Education (in this section
				referred to as the Office of STEM Education), to be administered
				by the Assistant Secretary for STEM Education appointed under section
				202(b).
						(b)ResponsibilitiesThe Assistant Secretary of STEM Education,
				acting through the Office, shall serve as the principal advisor to the
				Secretary on matters affecting science, technology, engineering, and math
				education, and shall administer such functions representing STEM education,
				including the coordination of STEM activities and programs across Federal
				agencies.
						(c)Evaluation and
				reportThe Assistant Secretary for STEM Education shall conduct
				an independent evaluation, through grant or by contract, of the STEM education
				programs administered by the Department, at least every 5 years, which shall
				include—
							(1)conducting an
				assessment of STEM education activities within the Department by using the
				evaluations and reports of these programs to determine these programs’ impact
				on—
								(A)the quantity of
				students taking advanced placement in STEM areas and seeking STEM
				degrees;
								(B)student academic
				achievement in mathematics and science; and
								(C)the increased
				number of highly qualified STEM teachers; and
								(2)the preparation
				and submission of a report on the results of the evaluation described in
				paragraph (1) to the Committee on Health, Education, Labor, and Pensions and
				the Committee on Science of the Senate, the Committee on Education and the
				Workforce and the Committee on Science and Technology of the House of
				Representatives, and the Committees on Appropriations of the Senate and the
				House of Representatives.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated $1,500,000
				to carry out this section for fiscal year 2013 and such sums as may be
				necessary for each fiscal year
				thereafter.
						.
			3.Education
			 Innovation ProjectTitle II of
			 the Department of Education Organization Act is further amended by adding at
			 the end the following:
			
				221.Education
				Innovation Project
					(a)EstablishmentThere
				shall be in the Department an Education Innovation Project (referred to in this
				section as EIP).
					(b)PurposesEIP
				is established under this section for the purposes of pursuing breakthrough
				research and development in educational technology and providing the effective
				use of the technology to improve achievement for all students, by—
						(1)identifying and
				promoting revolutionary advances in fundamental and applied sciences and
				engineering that could be translated into new learning technologies;
						(2)developing novel
				learning technologies, and the enabling processes and contexts for effective
				use of those technologies;
						(3)developing,
				testing, and evaluating the impact and efficacy of those technologies;
						(4)accelerating
				transformational technological advances in areas in which the private sector,
				by itself, is not likely to accelerate such advances because of difficulties in
				implementation or adoption, or technical and market uncertainty;
						(5)coordinating
				activities with nongovernmental entities to demonstrate technologies and
				research applications to facilitate technology transfer; and
						(6)encouraging
				educational research using new technologies and the data produced by the
				technologies.
						(c)Authorities of
				SecretaryThe Secretary is authorized to—
						(1)appoint a
				Director, who shall be responsible for carrying out the purposes of EIP, as
				described in subsection (b), and such additional functions as the Secretary may
				prescribe;
						(2)establish
				processes for the development and execution of projects and the solicitation of
				entities to carry out the projects in a manner that is—
							(A)tailored to the
				purposes of EIP and not constrained by other Department-wide administrative
				requirements that could detract from achieving program results; and
							(B)designed to
				heighten transparency, and public- and private-sector involvement, to ensure
				that investments are made in the most promising areas;
							(3)award grants,
				contracts, cooperative agreements, and cash prizes, and enter into other
				transactions (in accordance with such regulations as the Secretary may
				establish regarding other transactions);
						(4)make appointments
				of up to 20 scientific, engineering, professional, and other mission-related
				employees, for periods of up to 4 years (which appointments may not be renewed)
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service;
						(5)(A)prescribe the rates of
				basic pay for the personnel described in paragraph (4) at rates not in excess
				of the maximum rate of basic pay authorized for senior-level positions under
				section 5376 of title 5, United States Code, notwithstanding any provision of
				that title governing the rates of basic pay or classification of employees in
				the executive branch, but those personnel shall not receive any payment for
				service (such as an award, premium payment, incentive payment or bonus,
				allowance, or other similar payment) under any other provision of that title;
				and
							(B)pay any employee appointed pursuant to
				paragraph (4) payments in addition to that basic pay, except that the total
				amount of those payments for any calendar year shall not exceed the lesser
				of—
								(i)$25,000; or
								(ii)the difference between the
				employee’s annual rate of basic pay under paragraph (4) and the annual rate for
				level I of the Executive Schedule under section 5312 of title 5, United States
				Code, based on the rates in effect at the end of the applicable calendar year
				(or, if the employee separated during that year, on the date of
				separation);
								(6)obtain
				independent, periodic, rigorous evaluations, as appropriate, of—
							(A)the effectiveness
				of the processes EIP is using to achieve its purposes; and
							(B)the effectiveness
				of individual projects assisted by EIP, using evidence standards developed in
				consultation with the Institute of Education Sciences, and the suitability of
				ongoing projects assisted by EIP for further investment or increased scale;
				and
							(7)disseminate,
				through the comprehensive centers established under section 203 of the
				Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional
				educational laboratories system established under section 174 of the Education
				Sciences Reform Act of 2002 (20 U.S.C. 9564), or such other means as the
				Secretary determines to be appropriate, information on effective practices and
				technologies developed with EIP support.
						(d)Evaluation
				fundsThe Secretary may use funds made available for EIP to pay
				the cost of the evaluations under subsection (c)(6).
					(e)Federal Advisory
				Committee ActNotwithstanding any other provision of law, any
				advisory committee convened by the Secretary to provide advice with respect to
				this section shall be exempt from the requirements of the Federal Advisory
				Committee Act (5 U.S.C. App.) and the definition of employee in
				section 2105 of title 5, United States Code, shall not be considered to include
				any appointee to such a committee.
					(f)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of EIP do not duplicate activities under programs
				carried out under Federal law other than this section by the Department or
				other Federal
				agencies.
					.
		4.State Consortium
			 on Science, Technology, Engineering, and Mathematics Education
			(a)In
			 generalFrom amounts made
			 available to carry out this section, the Secretary of Education, acting through
			 the Office of STEM Education, shall award competitive grants to eligible
			 consortia to enable each such eligible consortium to establish a State
			 Consortium on Science, Technology, Engineering, and Mathematics Education
			 (which may be referred to in this section as a State Consortium on STEM
			 Education).
			(b)Eligible
			 consortium definedIn this
			 section, the term eligible consortium means a State-based STEM
			 council, network, group, or advisory board which includes the participation of
			 State officials, educators, administrators, parents, business leaders, and
			 representatives from the science and engineering communities who have formed to
			 increase student achievement in the STEM areas in their State.
			(c)Peer review and
			 selectionThe Secretary
			 shall—
				(1)establish a
			 peer-review process to assist in the review and approval of the grant proposals
			 submitted by eligible consortia under this section; and
				(2)with the
			 assistance of the peer-review process, approve grants from the grant proposals
			 submitted under this section not later than 120 days after the deadline for
			 submission of such proposals established by the Secretary, unless the Secretary
			 determines that the grant proposals submitted do not meet the requirements of
			 this section.
				(d)Total amount of
			 grantsThe total amount of
			 grants made under this section in any fiscal year may not exceed
			 $20,000,000.
			(e)Use of grant
			 fundsEach eligible consortium receiving a grant under this
			 section shall use the grant funds awarded under this section to establish a
			 State consortium on STEM education to carry out the following:
				(1)To support at
			 least one full-time staff member for each State.
				(2)To test, validate, share, and scale STEM
			 education research, promising practices, and exemplary programs among members
			 of the consortium and with other State consortia on STEM education established
			 under this section.
				(3)To identify points
			 of weakness and strength among State STEM education efforts, prioritize
			 strategies for addressing problem areas, and communicate State needs to the
			 STEM Education Committee within the OSTP and the Assistant Secretary for STEM
			 Education.
				(4)To assist in the
			 implementation of rigorous common content standards in mathematics and science
			 education for grades prekindergarten through grade 12, which reflect common
			 elements between such disciplines and take into consideration—
					(A)established international standards and
			 21st century skills; and
					(B)the needs of
			 English language learners and special education students.
					(5)To assist and
			 support, the development and implementation of innovative STEM assessments
			 based on common content standards in mathematics and science.
				(6)To promote and
			 develop curriculum tools and professional development for in-service STEM
			 teachers that foster innovation and inventiveness.
				(7)To develop STEM
			 Career Awareness Programs in collaboration with school guidance counselors that
			 reflect the projected STEM workforce needs of the 21st century that may include
			 mentoring programs and STEM professional outreach.
				(8)To develop
			 STEM-related workforce education and training programs to enhance the skills of
			 workers to meet the needs of business and industry.
				(f)Matching
			 requirementIn order to receive a grant under this section, an
			 eligible consortium shall agree to provide, either directly or through private
			 contributions, non-Federal matching funds equal to not less than 30 percent of
			 the amount of the grant.
			(g)Evaluation and
			 reportEach State Consortium on STEM Education established under
			 this section shall—
				(1)conduct periodic
			 independent evaluations, by grant or by contract, of the State Consortium on
			 STEM Education’s effectiveness at accomplishing the activities described in
			 subsection (e), which shall include an
			 assessment of the impact of such activities on STEM teaching and learning;
			 and
				(2)prepare and submit
			 a report on the results of each evaluation described in paragraph (1) to the
			 Assistant Secretary of STEM Education.
				(h)ProhibitionsIn
			 implementing this section, the Secretary may not—
				(1)endorse, approve,
			 or sanction any STEM curriculum designed for use in any elementary school or
			 secondary school; or
				(2)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
				(i)DefinitionsIn
			 this section:
				(1)The terms
			 elementary school, local educational agency, and
			 secondary school have the meanings given such terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(2)The term
			 Office of STEM Education means the Office of Science, Technology,
			 Engineering, and Mathematics Education of the Department of Education.
				(3)The term
			 OSTP means the Office of Science and Technology Policy in the
			 Executive Office of the President.
				(4)The term
			 Secretary means the Secretary of Education.
				(5)The term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Commonwealth of Northern Mariana
			 Islands, American Samoa, and the United States Virgin Islands.
				(6)The term
			 STEM means science, technology, engineering, and
			 mathematics.
				
